Motion by the plaintiff-appellant for leave to appeal to the Court of Appeals granted.
This matter, which involves a policy memorandum of the Attorney-General, providing that "buy-out” offers may not be accepted during the red herring stage of a filing for a cooperative, raises questions with respect to the Martin Act, section 352-e of the General Business Law, the State Administrative Procedure Act and consistency with the determination in People v Cull (10 NY2d 123), and deserves consideration by the Court of Appeals. Concur—Kupferman, J. P., Ross, Carro, Rosenberger and Wallach, JJ.